DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 8-9 are cancelled.  Claims 1-7 are pending.

Allowable Subject Matter
Claims 1-7 are allowed.  The following is an examiner’s statement of reasons for allowance: 

Claims 1 & 7 allowed since there is no prior teaches an electro-optical device, wherein the first constant potential line is disposed in a layer between the scanning line and the storage capacitor and the second constant potential line is disposed in a layer between the data line and the pixel electrode.  

Claims 2-6 are allowed since they depend on the allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871